
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.28


DEVELOPMENT AND LICENSE AGREEMENT


        THIS DEVELOPMENT AND LICENSE AGREEMENT (this "Agreement") is entered
into as of January 22, 2002 (the "Effective Date") by and between JNI
CORPORATION, a Delaware corporation ("JNI"), having a place of business at 10945
Vista Sorrento Parkway, San Diego, California 92130 and TROIKA NETWORKS, INC., a
California corporation ("Troika"), having a place of business at 2829 Townsgate
Road, Westlake Village, California 91361-3017.


RECITALS


        A. JNI and Troika have entered into that certain Asset Acquisition
Agreement dated January 22, 2002 (the "Asset Acquisition Agreement").

        B. The parties desire to set forth the terms under which Troika will
perform certain development activities and license certain software to JNI, as
set forth herein.

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, and for other good and valuable
consideration, the parties agree as follows:

1.    DEFINITIONS.

        For purposes of this Agreement, the terms defined in this Section 1
shall have the respective meanings set forth below:

        1.1  "Confidential Information"  means non-public information disclosed
under this Agreement that is marked or designated as confidential by the
disclosing party at the time of disclosure. Confidential Information may include
(but is not limited to) software, business methods, business plans, concepts,
and test results. Confidential Information does not include information which
the other party can establish by written documentation (a) to have been publicly
known prior to disclosure of such information by the disclosing party to the
other party, (b) to have become publicly known, without fault on the part of the
other party, subsequent to disclosure of such information by the disclosing
party to the other party, (c) to have been received by the other party at any
time from a source, other than the disclosing party, rightfully having
possession of and the right to disclose such information, or (d) to have been
independently developed by employees or agents of the other party without access
to or use of such information disclosed by the disclosing party to the other
party.

        1.2  "Device"  means a PCI version of JNI's 2Gbps Host Bus Adaptor
product.

        1.3  "Error"  means any error or defect in the features and
functionality of the Software existing as of the Effective Date, which is not
the result of changes to hardware configurations or from changes to third party
applications used in conjunction with the Software and (a) prevents the Software
from conforming substantially to or performing substantially in accordance with
the documentation therefor; (b) results from deviations from commonly accepted
standards for normal and correct operation of computer programs, even if not
explicitly mentioned in the documentation for the Software; or (c) causes the
Software to abnormally cease functioning, produce incorrect or misleading
information, erroneously interpret information given to it, or similar
deviations.

        1.4  "Exclusive Field"  means use in HBA (as that term is defined in the
Asset Acquisition Agreement) products, including, but not limited to HBA
Products (as that term is defined in the Asset Acquisition Agreement).

        1.5  "Marks"  means the Troika trademarks described on Exhibit E.

1

--------------------------------------------------------------------------------


        1.6  "Non-Exclusive Field"  means all fields other than the Exclusive
Field.

        1.7  "Ported Software"  means a ported version of the software programs
listed on Exhibit A created by Troika pursuant to Section 3.

        1.8  "Software"  means the software programs and documentation listed in
Exhibits A and B, together with the Ported Software, and any related
documentation or Updates provided to JNI under this Agreement.

        1.9  "Source Code"  means the source code for the Software.

        1.10    "Statement of Work" or "SOW" means the Statement of Work
attached hereto as Exhibit C.

        1.11  "Updates"  means any corrections or workarounds for Errors
developed by either party prior to December 31, 2002.

2.    DELIVERY

        Within five (5) business days after the Effective Date, Troika shall
deliver to JNI one (1) copy of the Software listed on Exhibit A, and one
(1) copy of the Source Code for such Software. Troika agrees to deliver the
Software listed on Exhibit B to JNI as expeditiously as possible, but in any
event, no later than thirty (30) days after the Effective Date. All Software and
Source Code delivered under this Agreement shall be provided on CD-ROM, or on
such other media as the parties may agree upon in writing, and delivered to JNI
at the address first set forth above.

3.    DEVELOPMENT

        3.1    Scope of Development.    Troika will port the software programs
listed on Exhibit A to the Device, in accordance with the Statement of Work
attached hereto as Exhibit C. Troika will devote the personnel and resources
necessary to perform such development in accordance with the schedule set forth
in the Statement of Work.

        3.2    JNI Assistance.    JNI will provide at no cost to Troika one or
more Devices and certain information, software and source code, as specified in
the Statement of Work, solely for use by Troika in performing its obligations
under this Section 3. Troika shall not use any such Devices, information,
software and source code for any purpose other than performing its obligations
under this Agreement. Upon acceptance of the Ported Software, Troika shall use
commercially reasonable efforts to return to JNI, upon JNI's request, such
working Devices still in its possession.

        3.3    Modifications to the Statement of Work.    Prior to delivery of
the Ported Software under Section 3.4, either party may request changes or
modifications to the Statement of Work (a "Change Order"). All such Change
Orders shall be in writing. No Change Order shall be effective unless mutually
agreed upon and executed by each party. Each Change Order will specify (i) the
nature of the change, (ii) any change in a milestone or milestone date, and
(iii) any change in consideration to be paid to Troika as a result of such
Change Order.

        3.4    Testing and Acceptance.    Troika will test the Ported Software
to ensure that it meets the acceptance criteria set forth in Exhibit D (the
"Acceptance Criteria"). Upon successful completion of such testing, Troika shall
deliver to JNI the Ported Software, in object code and source code form. JNI
shall have thirty (30) days after the date of such delivery to test and inspect
the Ported Software. If the Ported Software fails to meet the Acceptance
Criteria, then JNI may return the Ported Software to Troika, along with a report
specifying in reasonably specific detail the nature of such failure. Upon
receipt of such report, Troika shall promptly modify or replace the Ported
Software such that it conforms to the Acceptance Criteria, and shall re-deliver
the Ported Software to JNI for acceptance in accordance with this Section 3.4;
provided, however, that if Troika in good faith disputes such failure,

2

--------------------------------------------------------------------------------


then Troika shall notify JNI in writing of such dispute within five (5) days
after its receipt of JNI's report, and the following procedures shall apply:

        (a)  Within five (5) days after JNI's receipt of Troika's written notice
of the existence of a dispute, the parties' respective CTOs (or a suitable
designee) shall confer with each other to resolve the dispute in good faith.

        (b)  If the dispute is not resolved by the parties' CTOs within said
5-day period, the parties shall immediately submit the dispute to a mutually
agreed neutral third party mediator who shall be an information technology
expert knowledgeable in the HBA field (the "Mediator"). Within five (5) days
after such submission, the parties shall provide the Mediator with all pertinent
information and documentation relating to the Ported Software (including,
without limitation, all development and testing documentation), provided that
the Mediator has executed a written nondisclosure agreement. Each party shall
also submit its arguments and supporting evidence to the Mediator within such
5-day period. The Mediator shall have ten (10) days thereafter to review all
pertinent information and documentation relating to the Ported Software, as well
as each party's arguments and supporting evidence. During such 10-day period,
each party shall be given an opportunity to review the other party's arguments
and supporting evidence and submit a response thereto to the Mediator. At the
end of such 10-day period, the Mediator shall issue a written decision as to
whether the Ported Software meets the Acceptance Criteria, based on his or her
review of all pertinent information and documentation relating to the Ported
Software and the arguments, supporting evidence and responses of the parties.
The costs of engaging the Mediator shall be borne equally by the parties. Upon
said written decision by the Mediator, the parties hereto shall execute and
deliver to each other a written statement endorsing and accepting the Mediator's
decision and confirming that the Mediator's decision shall be deemed to be a
final and legally binding agreement and conclusion of the parties as to whether
the Ported Software meets the Acceptance Criteria. Troika and JNI hereby
expressly agree that such agreement and conclusion shall not be subject to
further arbitration, litigation or any other dispute resolution proceedings.

4.    SOFTWARE LICENSE

        4.1    License Grant.    

        (a)  Subject to the terms of this Agreement, Troika hereby grants JNI an
exclusive, perpetual, royalty-free license to (i) use, reproduce, and modify the
Source Code (and any modifications thereof) for use in the Exclusive Field, and
(ii) to use, reproduce, modify, distribute, display and transmit the Software
(and any modifications thereof) for use in the Exclusive Field.

        (b)  Subject to the terms of this Agreement, Troika hereby grants JNI a
non-exclusive, perpetual, royalty-free license to (i) use, reproduce, and modify
the Source Code (and any modifications thereof) for use in the Non-Exclusive
Field, and (ii) to use, reproduce, modify, distribute, display and transmit the
Software (and any modifications thereof) for use in the Non-Exclusive Field.

        (c)  Subject to the terms of this Agreement, Troika hereby grants JNI an
exclusive, perpetual, royalty-free license to distribute the Software (and any
modifications thereof) to Hitachi Data Systems and its distributors and
resellers.

        (d)  Troika expressly reserves the right to (i) use, reproduce and
modify the Source Code (and any modifications thereof) for use in the
Non-Exclusive Field, and (ii) use, reproduce, modify, distribute, display and
transmit the Software (and any modifications thereof) for use in the
Non-Exclusive Field.

3

--------------------------------------------------------------------------------




        4.2    Sublicensing.    JNI may sublicense its rights under Section 4.1
to its distributors, resellers, sub-contractors and end users, provided that any
such sublicense shall be subject to the terms and conditions of this Agreement.
JNI will license the Software to its end-users under terms that are no less
protective of Troika's rights in the Software than the terms set forth in
Exhibit F.

        4.3    Limitations on License.    JNI shall not remove or alter any
copyright, trademark, or other proprietary rights notices from any copies of the
Software, and shall reproduce such notices on any copies made by JNI as
permitted under this Agreement.

        4.4    Ownership.    Subject to the Promissory Note referenced in the
Asset Acquisition Agreement (the "Promissory Note"), this Agreement does not
convey any rights of ownership in the Software or the Source Code. Except as
otherwise set forth in the Promissory Note, all right, title, and interest in
the Software and the Source Code shall at all times remain the property of
Troika or its licensors. All right, title and interest in any derivations,
modifications or Updates to the Software developed by JNI and its sublicensees
shall at all times remain the property of JNI or its sublicensees.

5.    SUPPORT SERVICES

        5.1    Technical Support.    In addition to the support services
described in the Transition Services Agreement between the parties executed
concurrently herewith, Troika will provide JNI with reasonable technical support
for the Software via telephone or electronic mail until acceptance of the Ported
Software under Section 3.4. Thereafter, Troika will use commercially reasonable
efforts to provide technical support for the Software as requested by JNI from
time to time, at Troika's then-current rates for similar services.

        5.2    Error Correction.    During the one (1) year period following the
Effective Date, (a) Troika will provide JNI with a monthly report detailing any
Errors reported to Troika during such period, and (b) each party shall provide
to the other party any Updates or information regarding corrections or
workarounds for Errors developed by such party. Troika may use any such Updates
or information provided by JNI solely for the purpose of supporting and
maintaining the Software.

6.    LIMITED WARRANTY

        6.1    Warranty.    Troika warrants to JNI that the Software will
perform substantially in accordance with the documentation therefor for a period
of ninety (90) days from the date of delivery to JNI. JNI's sole and exclusive
remedy for any breach of the warranty described in this Section shall be, at
Troika's option, repair or replacement of the nonconforming Software or a refund
of fees paid by JNI to Troika hereunder for such nonconforming Software.

        6.2    DISCLAIMER OF WARRANTIES.    THE WARRANTIES SET FORTH IN SECTION
6.1 ARE THE SOLE AND EXCLUSIVE WARRANTIES MADE BY TROIKA WITH RESPECT TO THE
SOFTWARE. TROIKA MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO
THE SOFTWARE OR ANY SERVICES PROVIDED HEREUNDER, AND EXPRESSLY DISCLAIMS ANY
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT OF THIRD PARTY RIGHTS.

7.    TRADEMARKS

        7.1    Trademark Usage.    During the term of this Agreement, JNI and
its distributors and resellers may use the Marks in the marketing, promotion and
distribution of the Software so as to inform end users that the Software belongs
to and is licensed from Troika. Such use shall not be subject to approval in
advance by Troika, provided that: (a) all use of the Marks for the 1 Gbps HBA
product substantially conforms with Troika's use of such Marks as of the
Effective Date; and (b) all use of the

4

--------------------------------------------------------------------------------


Marks for the 2 Gbps HBA product substantially conforms with the form mutually
agreed upon in writing by the parties.

        7.2    Ownership of Marks.    Ownership and all right, title and
interest in and to the Marks are and shall remain vested solely in Troika. All
use of the Marks by JNI shall inure to the benefit of Troika. JNI shall provide
to Troika, at no cost to Troika, examples of its use of the Marks and shall
modify such use if requested by Troika. JNI shall not adopt any trademark, trade
name or service mark which is confusingly similar to the Marks.

8.    CONFIDENTIALITY

        8.1    Nondisclosure.    Each party agrees that it shall not use,
disclose or grant the use of the Confidential Information of the other party
except on a need-to-know basis to those directors, officers, employees or
(sub)licensees to the extent such disclosure is reasonably necessary in
connection with such party's activities as expressly authorized by this
Agreement. To the extent that disclosure is authorized by this Agreement, prior
to disclosure, each party hereto shall obtain or shall have obtained written
agreement of any such recipient to hold in confidence and not make use of
confidential information such as the Confidential Information for any purpose
other than those permitted by this Agreement. Each party shall notify the other
promptly upon discovery of any unauthorized use or disclosure of the other
party's Confidential Information. Without limiting the foregoing, JNI
acknowledges that the Source Code is Confidential Information of Troika; and
Troika acknowledges that all source code disclosed to Troika by JNI, whether
prior to or after the Effective Date, is Confidential Information of JNI. JNI
shall treat the Source Code with at least the same level of care with which it
handles its own trade secrets and most confidential information. JNI may reveal
the Source Code only to those (a) who need to know the Source Code, and (b) who
are informed of the extreme confidential nature of the Source Code. JNI shall
cause all authorized recipients of the Source Code (including, without
limitation, its directors, officers, employees, agents, representatives,
affiliates, licensees, sublicensees, and contractors) to fully comply with the
provisions of this Section 8 and shall be responsible for any breach thereof by
any of such recipients.

        8.2    Terms of this Agreement.    Except as otherwise provided in
Section 8.1 or 8.3, during the term of this Agreement and for a period of five
(5) years thereafter, neither party shall disclose any terms or conditions of
this Agreement to any third party without the prior consent of the other party.
Notwithstanding the foregoing, prior to execution of this Agreement, the parties
shall agree in writing upon the substance of information that can be used to
describe the terms of this transaction, and each party may disclose such
information, as modified by mutual agreement from time to time, without the
other party's consent.

        8.3    Permitted Disclosures.    The confidentiality obligations
contained in this Section 8 shall not apply to the extent that such disclosure
is reasonably necessary in the following instances: (a) complying with an
applicable law, regulation of a governmental agency or order of a court of
competent jurisdiction, (b) obtaining approval to test or market a product,
(c) prosecuting or defending litigation, and (d) disclosure to investment
bankers, investors, and potential investors, each of whom prior to disclosure
must be bound by similar obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Section 8, provided in each case
that the disclosing party shall provide written notice thereof to the other
party and reasonable opportunity to object to such disclosure or to request
confidential treatment thereof, if available.

        8.4    Continued Protection of Software.    During the term of this
Agreement, Troika will treat the Source Code as confidential, proprietary and
trade secret information, with at least the same level of care with which it
handles its other trade secrets and most confidential information, and will not
disclose or otherwise deal with it in such a manner as to cause the loss of such
confidentiality or trade secret protection by release thereof into the public
domain. In addition, Troika will ensure that all of its

5

--------------------------------------------------------------------------------


employees and contractors who are engaged in performing the development work as
outlined in the Statement of Work, or who otherwise have access to the Source
Code, have executed a valid and enforceable confidentiality agreement with
Troika prohibiting disclosure of the Source Code except under certain limited
circumstances.

9.    TERM AND TERMINATION

        9.1    Term.    This Agreement will take effect on the Effective Date,
and, unless earlier terminated as set forth herein, shall continue in effect
until expiration of the last to expire of Troika's patent, copyright or trade
secret rights in the Software.

        9.2    Termination by JNI.    At any time following acceptance of the
Ported Software under Section 3.4, JNI may terminate this Agreement by ninety
(90) days prior written notice to Troika. Any such termination shall not affect
any payments required under the Asset Acquisition Agreement.

        9.3    Termination for Cause.    A party may terminate this Agreement by
written notice to the other party upon or after the breach of any material
provision of this Agreement by the other party, if the other party has not cured
such breach within thirty (30) days after written notice thereof from the
non-breaching party.

        9.4    Effect of Termination.    The provisions of Sections 4.3, 4.4,
6.1, 7.2, 8, 10 and 11 will survive any expiration or termination of this
Agreement. Notwithstanding anything to the contrary contained in this Agreement
or in the Asset Acquisition Agreement, the provisions of Section 12.3 of this
Agreement, the provisions of Section 13.3 of the Asset Acquisition Agreement,
and the provisions of Section 4.4 of the Transition Services Agreement shall
terminate and be of no further force or effect upon any expiration or
termination of this Agreement.

10.  INDEMNITY

        10.1    By Troika.    Troika shall indemnify and hold JNI harmless, and
hereby forever releases and discharges JNI, from and against all losses,
liabilities, damages and expenses (including reasonable attorneys' fees and
costs) resulting from all claims, demands, actions and other proceedings by any
third party alleging that the use, reproduction, modification, distribution,
display or transmission of the Software infringes any copyrights, patents or
trade secret rights of any third-party (a "Claim"). In the event of a Claim or
if Troika believes such a Claim is likely, Troika may, in its discretion, modify
the Software so that it is no longer infringing, obtain a license for JNI to
continue using the Software as provided in this Agreement or terminate this
Agreement. The obligations and remedies set forth in this Section shall be the
sole and exclusive remedies of JNI for the infringement of third-party rights by
the Software. Troika shall have no obligation under this Section for any Claims
to the extent arising from (i) modification or attempted modification of the
Software by any party other than Troika, (ii) use of the Software beyond the
scope of the licenses granted herein or (iii) a breach by JNI of any restriction
set forth in this Agreement.

        10.2    By JNI.    JNI shall indemnify and hold Troika harmless, and
hereby forever releases and discharges Troika, from and against all losses,
liabilities, damages and expenses (including reasonable attorneys' fees and
costs) resulting from a Claim that would not have arisen but for (i) a
modification or attempted modification to the Software made by JNI, (ii) a use
by JNI that is beyond the scope of the licenses granted herein, or (iii) a
breach by JNI of one or more restrictions set forth in this Agreement.

        10.3    Procedure.    A party seeking indemnity under this Section 10
(the "Indemnitee") shall promptly notify the indemnifying party (the
"Indemnitor") of any claim, demand, action or other proceeding for which the
Indemnitee intends to claim such indemnification. The Indemnitor shall have the
right to participate in, and to the extent the Indemnitee so desires jointly
with any other indemnitor

6

--------------------------------------------------------------------------------


similarly noticed, to assume the defense thereof with counsel selected by the
Indemnitor; provided, however, that the Indemnitee shall have the right to
retain its own counsel, with the fees and expenses to be paid by the Indemnitor,
if representation of the Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential differing interests between
the Indemnitee and any other party represented by such counsel in such
proceedings. The indemnity obligations under this Section 10 shall not apply to
amounts paid in settlement of any claim, demand, action or other proceeding if
such settlement is effected without the prior express written consent of the
Indemnitor, which consent shall not be unreasonably withheld or delayed. The
failure to deliver notice to the Indemnitor within a reasonable time after
notice of any such claim or demand, or the commencement of any such action or
other proceeding, if prejudicial to its ability to defend such claim, demand,
action or other proceeding, shall relieve the Indemnitor of any liability to the
Indemnitee under this Section 10 with respect thereto, but the omission so to
deliver notice to the Indemnitor shall not relieve it of any liability that it
may have to the Indemnitee otherwise than under this Section 10. The Indemnitor
may not settle or otherwise consent to an adverse judgment in any such claim,
demand, action or other proceeding, that diminishes the rights or interests of
the Indemnitee without the prior express written consent of the Indemnitee,
which consent shall not be unreasonably withheld or delayed. The Indemnitee, its
employees and agents, shall reasonably cooperate with the Indemnitor and its
legal representatives in the investigation of any claim, demand, action or other
proceeding covered by this Section 10.

11.  LIMITATION OF LIABILITY

        EXCEPT WITH RESPECT TO LIABILITY ARISING UNDER SECTION 8, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, OR INCIDENTAL DAMAGES, WHETHER SUCH DAMAGES ARISE UNDER A TORT,
CONTRACT, OR OTHER CLAIM, OR DAMAGES TO SYSTEMS, DATA, OR PROGRAMS, EVEN IF SUCH
PARTY HAS BEEN INFORMED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL
TROIKA'S AGGREGATE LIABILITY UNDER THIS AGREEMENT EXCEED TWO MILLION FIVE
HUNDRED THOUSAND UNITED STATES DOLLARS ($2,500,000).

12.  GENERAL TERMS

        12.1    Governing Law.    It is the intention of the parties hereto that
the internal laws of the State of California (irrespective of its choice of law
principles) shall govern the validity of this Agreement, the construction of its
terms, and the interpretation and enforcement of the rights and duties of the
parties hereto. The United Nations Convention on Contracts for the International
Sale of Goods (1980) is specifically excluded from application to this
Agreement.

        12.2    Assignment; Binding upon Successors and Assigns.    Neither of
the parties hereto may assign any of its rights or obligations hereunder without
the prior written consent of the other party; provided, however, that: (a) JNI
may assign its rights under this Agreement (i) to any majority-owned subsidiary
of JNI, provided that JNI guarantees the obligations of such subsidiary
hereunder, or (ii) to any successor of JNI through any merger or consolidation,
or purchase of all or substantially all of JNI's stock or all or substantially
all of JNI's assets; and (b) subject to the provisions of Section 13.3 below,
Troika may assign its rights under this Agreement to any successor of Troika
through any merger or consolidation, or purchase of all or substantially all of
Troika's stock or all or substantially all of Troika's assets. This Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.

        12.3    Limitation on Assignment.    Subject to the provisions of
Section 10.4 above, prior to the earlier of December 31, 2002 or the date of
JNI's acceptance of the Ported Software under Section 3.4,

7

--------------------------------------------------------------------------------


Troika shall not assign its rights under this Agreement (whether by operation of
law or otherwise) to Emulex Corporation or QLogic Corporation without the prior
written consent of JNI, which consent shall not be unreasonably withheld.

        12.4    Severability.    If any provision of this Agreement, or the
application thereof, shall for any reason and to any extent be held to be
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall be interpreted so as best
to reasonably effect the intent of the parties hereto. The parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision which will achieve, to the extent possible, the
economic, business and other purposes of the invalid or unenforceable provision.

        12.5    Entire Agreement.    This Agreement, the Exhibits and Schedules
hereto, the documents referenced herein (including, without limitation, the
Asset Acquisition Agreement, the Transition Services Agreement and the
Promissory Note), and the exhibits thereto, constitute the entire understanding
and agreement of the parties hereto with respect to the subject matter hereof
and thereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto and thereto.

        12.6    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.

        12.7    Amendment and Waivers.    Any term or provision of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance and either retroactively
or prospectively) only by a writing signed by the party to be bound thereby. The
waiver by a party of any breach hereof for default in payment of any amount due
hereunder or default in the performance hereof shall not be deemed to constitute
a waiver of any other default or any succeeding breach or default.

        12.8    Notices.    All notices and other communications hereunder will
be in writing and will be deemed given (i) upon receipt if delivered personally
(or if mailed by registered or certified mail), (ii) the day after dispatch if
sent by overnight courier, (iii) upon dispatch if transmitted by telecopier or

8

--------------------------------------------------------------------------------


other means of facsimile transmission (and confirmed by a copy delivered in
accordance with clause (i) or (ii)), properly addressed to the parties at the
following addresses:

Troika:   Troika Networks, Inc.
2829 Townsgate Road
Westlake Village, CA 91361-3017
Attention: President and Chief Executive Officer
 
 
Facsimile No. (805) 371-1344
with a copy to:
 
Squire, Sanders & Dempsey LLP
801 South Figueroa Street
14th Floor
Los Angeles, CA 90017
Attention: Hillel T. Cohn, Esq.
 
 
Facsimile No. (213) 623-4581
JNI:
 
JNI Corporation
10945 Vista Sorrento Parkway
San Diego, CA 92130
Attention: Chief Executive Officer
 
 
Facsimile No. (858) 523-7005
with a copy to:
 
Gray Cary Ware & Freidenrich
4365 Executive Drive, Suite 1100
San Diego, CA 92121-2133
Attention: Cameron Jay Rains, Esq.
 
 
Facsimile No.: (858) 677-1477

        Either party may change its address for such communications by giving
notice thereof to the other party in conformity with this Section.

        12.9    No Joint Venture.    Nothing contained in this Agreement shall
be deemed or construed as creating a joint venture or partnership between any of
the parties hereto. No party is by virtue of this Agreement authorized as an
agent, employee or legal representative of any other party. No party shall have
the power to control the activities and operations of any other and their status
is, and at all times, will continue to be, that of independent contractors with
respect to each other. No party shall have any power or authority to bind or
commit any other. No party shall hold itself out as having any authority or
relationship in contravention of this Section.

        12.10    Export Requirements.    JNI agrees to comply with all
applicable export control laws and with any regulations issued from time to time
by the U.S. Department of Commerce and similar agencies concerning exporting,
importing, and reexporting the Software.

9

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first set forth above.

    JNI CORPORATION
 
 
By
 


--------------------------------------------------------------------------------

    Name   Neal Waddington

--------------------------------------------------------------------------------

    Title   President and Chief Executive Officer

--------------------------------------------------------------------------------


 
 
TROIKA NETWORKS, INC.
 
 
By
 


--------------------------------------------------------------------------------

    Name   Alan Skidmore

--------------------------------------------------------------------------------

    Title   President and Chief Executive Officer

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



QuickLinks


DEVELOPMENT AND LICENSE AGREEMENT
RECITALS
